PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/820,988
Filing Date: 17 Mar 2020
Appellant(s): BI Incorporated



__________________
Douglas M. Hamilton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/4/22.

GROUNDS OF REJECTION
Every ground of rejection set forth in the Office action dated 8 April 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
There are no new grounds of rejection that have been added from the Office action dated 8 April 2022.

WITHDRAWN REJECTION(S)
	There following grounds of rejection is/are withdrawn from the Office action dated 8 April 2022:
The 35 U.S.C. 112(b) rejections of claims 2 and 22.

RESPONSE TO ARGUMENTS PRENSENTED IN APPELLANT’S APPEAL BRIEF
Appellants’ arguments filed 4 July 2022 have been carefully reviewed and fully considered.  However, they are not readily persuasive.  The rejections have been maintained, and in response the examiner respectfully submits the following:

Ground 1: The Rejection Does Not Rely on Burroughs for Teaching “the Balance Characteristic is Based Only on One or Both of the Movement Data and the Image of the Monitored Individual”
Appellant argues that Burroughs does not teach “generate a balance characteristic based only on one or both of the movement data and the image of the monitored individual.”  The rejection does not rely on Burroughs to teach this limitation.  Therefore, it appears that this argument does not actually traverse the rejection.

Ground 2: Spears Teaches Generating a Balance Characteristic Based on the Image “of” the Monitored Individual Because an Image “of” a Monitored Individual Is Reasonably Broader Than Just a Picture of the Individual Themselves
Claim 1 recites “generate a balance characteristic based only on one or both of the movement data and the image of the monitored individual.”  Appellant argues that “…one of ordinary skill in the art would understand that the image used in Spear’s system must be of the unit and not the monitored individual” (see page 12 of the Appeal Brief filed 7/4/22).  However, these two are not dichotomous.
Claim 1 uses the preposition “of” in the language “image of the individual.”  An “image of” an individual is not only limited to pictures of one or more parts of the body of the individual themselves.  To properly ascertain what is an image “of” an individual, both the intrinsic evidence and extrinsic evidence must be consulted.  First, consulting the intrinsic evidence, Appellant’s specification gives no special definition to the term “of.”  Therefore, extrinsic evidence must be consulted.  As evidence of what the term “of” would mean to a skilled artisan, Merriam-Webster offers the following definitions:

    PNG
    media_image2.png
    819
    610
    media_image2.png
    Greyscale

Definitions 2(a), 2(b), and 5(a) look relevant to the claim language at issue and those definitions would be consistent (i.e., they do not contradict Applicant’s specification).  Using definition 5(a) for example, would be reasonable to say that Appellant’s image is related to the monitored individual.  Therefore, equating the claim term “of” to mean “relating to” in claim 1 would be reasonably broad given that such a definition does not contradict Appellant’s own specification.
Next, substituting definition 5a from above into the claim language would yield “an image relating to the monitored individual.”  Would the image in Spears be related to the monitored individual?  Yes, it would, because the movement of the image/indicium in Spears indicates, or relates to, center of balance of the monitored individuals (see page 9, lines 11-31 of Spears).
Therefore, Spears meets the broadest, reasonable definition of the claim language of an “image of the monitored individual” because Spears’ image is related to the monitored individual.
Ground 3: In the Alternative, Spears Teaches Generating a Balance Characteristic Based on Movement Data Because the Movement of the Indicium is Data that is Processed by a Computer
Claim 1 recites generate a balance characteristic based only on one or both of the movement data and the image of the monitored individual.”  Appellant argues that Spears does not teach that the movement data is from an accelerometer.  The rejection does not rely on Spears for teaching that the movement data is from an accelerometer.  Burroughs is relied upon for teaching that the movement data is from an accelerometer and Spears is relied upon for generating a balance characteristic from movement data (or in the alternative from an image of the monitored individual, or both).  This is an argument against the Spears reference individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ground 4: The Modification of Burroughs in view of Spears Teaches “a balance characteristic based only on one or both of the movement data and the image of the monitored individual” for the Reasons Discussed Above
Appellant argues that because “neither Burroughs nor Spears, disclose, teach or suggest generating a balance characteristic based upon either (1) movement data from an accelerometer or (2) an image of the monitored individual …. The combination of Burroughs and Spears does not disclose, teach, or suggest generating ‘a balance characteristic based only on one or both of the movement data and the image of the monitored individual’ as set forth in claim 1 (emphasis removed) (page 13 of the Appeal Brief).  However, this argument also attacks the references individually, and makes an incorrect logical assumption that if references individually don’t teach something, then the combination must not teach it either.  However, it is possible for one reference to teach one part of the claimed subject matter, and another reference to teach another part of the claimed subject matter, and those references be combined to arrive at the claimed subject matter.
Ground 5: Spears is Properly Combinable with Burroughs
Appellant argues that Spears cannot be combined with Burroughs because the device of Spears could not be put into the shoes of Burroughs.  However, that would be bodily incorporation, i.e., bodily incorporating the device of Spears into the shoes of Burroughs.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner submits that a skilled artisan looking at Burroughs and modifying it with the device of Spears would take Spears device and tie it around the waist of the monitored individual, as shown in Fig. 2 or 5 of Spears.  That is, if Spears teaches that the device is used with a belt that is tied around the waste, why not do the same thing when modifying Burroughs?  Why instead of tying it around the waist in Burroughs, try to force the device into a shoe?   That would be a bodily incorporation.  Spears already teaches tying it around the waste.  The rejection does not state that Spears device would be incorporated into the shoes of Burroughs, so this argument doesn’t appear to address the rejection set forth in the final Office action dated 4/8/22.
What would be more reasonable to a skilled artisan?  Well, first the skilled artisan would see in Burroughs that the para [0130] discusses a “computer 102 may determine balance based on weight distribution measured by distributed sensor 306 while a user took a shot.”  This “shot” can be from “a free throw balance game” (see para [0126] of Burroughs).  So it would make sense that in Burroughs, lateral weight distribution (i.e., how much weight is being placed on the left foot versus the right foot) is being measured by distributed sensor 306 to determine whether the individual is balanced when shooting free throws (“If weight is relatively evenly distributed between a user’s two feet (i.e., within a certain threshold), the computer 102 may identify a shot as being balanced.  When weight is not relatively evenly distributed between a user’s two feet (i.e., outside of a certain threshold), the computer 102 may identify a shot as being unbalanced,” para [0130] of Burroughs).  Free throws are a relatively stable posture in which a user stands still in one place before shooting a basketball (see below):

    PNG
    media_image3.png
    200
    180
    media_image3.png
    Greyscale

(the individual on the right being the one shooting the free throw in a standing-up position).
	The individual in Spears is also in a relatively stable, standing posture (see Figs. 2 or 5 of Spears).  Spears also teaches that its device is concerned with determining lateral weight distribution (“it is possible to … calculate a degree of side-to-side (medial-lateral) … movement of the patient about his/her centre of balance,” page 5, lines 4-10 of Spears).  So it would seem to be reasonable to a skilled artisan to take the belt-mounted device of Spears and attach it to waist of the individual in Burroughs to measure lateral movement while the individual in Burroughs is standing up in a relatively stable position while shooting free throws.  This would be the substitution of Spears balance determining device for Burroughs balance determining device that would lead to the predictable result of assessing balance of the monitored individual.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791   
                                                                                                                                                                                                     /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.